Citation Nr: 1735143	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  11-08 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to herbicidal agents, or as secondary to service-connected ischemic heart disease, diabetes mellitus, and/or posttraumatic stress disorder with depression (PTSD).

2.  Entitlement to service connection for a chronic liver disorder, to include as due to exposure to herbicidal agents, or as secondary to service-connected ischemic heart disease and/or diabetes mellitus.

3.  Entitlement to service connection for renal disease, to include as due to exposure to herbicidal agents, or as secondary to service-connected ischemic heart disease and/or diabetes mellitus.

4.  Entitlement to service connection for skin neoplasms, to include as due to exposure to herbicidal agents.

5.  Entitlement to an initial rating in excess of 30 percent for service-connected PTSD.

6.  Entitlement to an initial rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity.

7.  Entitlement to an initial rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity.

8. Entitlement to an initial rating in excess of 10 percent for service-connected peripheral neuropathy of the right upper extremity.

9. Entitlement to an initial rating in excess of 10 percent for service-connected peripheral neuropathy of the left upper extremity.

10.  Entitlement to an effective date earlier than July 28, 2006, for the award of service connection for PTSD.

11.  Entitlement to an effective date earlier than September 28, 2009, for the award of service connection for peripheral neuropathy of the right lower extremity.

12.  Entitlement to effective date earlier than September 28, 2009, for the award of service connection for peripheral neuropathy of the left lower extremity.

13. Entitlement to effective date earlier than September 28, 2009, for the award of service connection for peripheral neuropathy of the right upper extremity.

14. Entitlement to effective date earlier than September 28, 2009, for the award of service connection for peripheral neuropathy of the left upper extremity.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to June 1969, with subsequent service in the United States Army Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008 and December 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, and Columbia, South Carolina.  The RO in Columbia currently has jurisdiction over the appeal.

In July 2013, the Board remanded the appeal for further development.  With regard to the Veteran's claim for service connection for a liver disorder, and his claims for earlier effective dates and his claims for higher initial ratings, the agency of original jurisdiction (AOJ) has substantially complied with the July 2013 remand directives.  With regard to his claims for service connection for skin neoplasms, hypertension, and a kidney disorder, the AOJ has not substantially complied with the July 2013 remand directives, and further remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition to the issues listed on the title page, at the time of the July 2013 remand, the issue of entitlement to service connection for a skin disorder other than skin neoplasms was on appeal.  In a November 2015 rating decision, the AOJ granted service connection for dermatitis.  As the November 2015 rating decision represents a full grant of the benefits sought with respect to that issue, such matter is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

As noted in the July 2013 remand, the issues of entitlement to service connection for sciatica; a knee disorder, to include avascular necrosis, claimed as secondary to service-connected degenerative disc disease of the lumbar spine, diabetes mellitus, and bilateral peripheral neuropathy of the lower extremities; and entitlement to total rating based on individual unemployability prior to May 5, 2005 (the Veteran has been in receipt of a 100 percent schedular rating since May 5, 2005); have been raised by the record, but have still not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a liver disorder, and entitlement to earlier effective dates for the award of service connection for PTSD and peripheral neuropathy of the bilateral lower and bilateral upper extremities are addressed in the decision below.  The Veteran's remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At no time during the pendency of the appeal does the Veteran have a current diagnosis of a chronic liver disorder, and the record does not contain a recent diagnosis within one year prior to when his claim was filed.

2.  Following the final December 1996 rating decision that denied service connection for PTSD and peripheral neuropathy, VA first received the Veteran's petition to reopen his claim for service connection for PTSD claim on July 28, 2006.

3.  In the December 2010 rating decision on appeal, service connection for PTSD was granted, effective July 28, 2006, the date his petition to reopen was received.

4.  Peripheral neuropathy of the bilateral lower and bilateral upper extremities was first diagnosed on September 28, 2009. 
5.  In the December 2010 rating decision on appeal, service connection for peripheral neuropathy of the bilateral lower and bilateral upper extremities was granted, effective September 28, 2009, the date entitlement arose.


CONCLUSIONS OF LAW

1.  The criteria for service connection a chronic liver disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The December 1996 rating decision that denied service connection for PTSD and peripheral neuropathy is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

3.  An effective date prior to July 28, 2006, for the award of service connection for PTSD is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2014 & 2016).

4.  An effective date prior to September 28, 2009, for the award of service connection for peripheral neuropathy of the right lower extremity is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.155, 3.157, 3.400 (2014 & 2016).

5.  An effective date prior to September 28, 2009, for the award of service connection for peripheral neuropathy of the left lower extremity is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.155, 3.157, 3.400 (2014 & 2016).

6.  An effective date prior to September 28, 2009, for the award of service connection for peripheral neuropathy of the right upper extremity is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.155, 3.157, 3.400 (2014 & 2016).

7.  An effective date prior to September 28, 2009, for the award of service connection for peripheral neuropathy of the left upper extremity is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.155, 3.157, 3.400 (2014 & 2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of his claim for service connection for a chronic liver disorder and his claims for earlier effective dates.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

II. Service Connection for a Chronic Liver Disorder

The Veteran claims entitlement to service connection for a chronic liver disorder, to include as due to exposure to herbicides while serving in the Republic of Vietnam.  Alternatively, he claims entitlement to service connection as secondary to his service-connected ischemic heart disease or diabetes mellitus.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

A presumption exists for veterans who served in Republic of Vietnam during the Vietnam era where certain diseases associated with exposure to herbicidal agents used in support of military operations in the Republic of Vietnam will be considered to have been incurred in service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).    Specifically, presumptive service connection is warranted for certain diseases if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

Finally, service connection may be granted for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  In addition, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Pertinent to all claims for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim. However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1. See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995). The Board notes that symptoms, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).  Laboratory findings, in and of themselves, are not "disabilities" for VA compensation purposes.  See, e.g., 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53.

In July 2006, the Veteran filed a claim for service connection for "liver elevations."  In reviewing the current record, however, the competent medical evidence fails to reveal a diagnosis of a chronic liver disorder at any point pertinent to the appeal.
A January 2006 private treatment record noted liver inflammation approximately three to four months prior, but indicated that such was controlled with medication.

An August 2006 private treatment record noted that the Veteran's liver was normal on palpation/percussion.

In October 2006, the Veteran stated that, in 1969, he was told that he had liver spots.

Beginning in June 2007, the Veteran's VA treatment records note a history of abnormal and/or elevated liver enzymes.  See, e.g., June 2007 VA Initial New Patient History/Exam Visit; June 2007 VA Mental Health Outpatient Note.  Despite the laboratory findings, however, no associated diagnosis was provided.

In August 2015, the Veteran underwent a VA examination.  The examiner noted the Veteran's history of elevated liver enzymes.  The examiner concluded that, despite his history of elevated liver enzymes, he did not have a diagnosed liver disorder.

The Board finds that service connection for a chronic liver disorder cannot be established as record fails to demonstrate that the Veteran had current disability during the pendency of his claim.  Furthermore, the record does not contain a recent diagnosis of disability prior to when he filed his claim.   See McClain, supra; Romanowsky, supra.  In this regard, while the Veteran's VA treatment note elevated liver enzymes, as noted above, laboratory findings, in and of themselves, are not "disabilities" for VA compensation purposes.  See, e.g., 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  Despite these elevated findings, no associated disability has been diagnosed.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, the collective lay and medical evidence, or lack thereof, indicates that, fundamentally, the Veteran does not have a current disability for which service connection is sought, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet App. 223, 225 (1992).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

Furthermore, as for any assertions by the Veteran and/or his representative that a liver disability exists, the Board finds that such assertions lack probative weight.  The medical matter of the diagnosis of a chronic liver disorder is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to report symptoms or other matters within their personal knowledge, and to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of the diagnosis of a chronic liver disorder is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  The Veteran and his representative are not shown to have appropriate training and expertise to diagnose a liver disability, nor are they competent to render a probative opinion as to the medical matter upon which this claim turns.  Id.  

The Board accordingly finds that service connection for a chronic liver disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a chronic liver disorder.  As such, that doctrine is not applicable as to that issue, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

III.  Earlier Effective Dates

The Veteran contends that an effective date earlier than July 28, 2006, is warranted for his service-connected PTSD.  He also contends that an effective date earlier than September 28, 2009, is warranted for his service-connected peripheral neuropathy of the bilateral lower and bilateral upper extremities.

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary.  See 79 Fed. Reg. 57,660  (Sept. 25, 2014). This rulemaking also eliminated the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims for increase, and revised 38 C.F.R. § 3.400(o)(2). These amendments are applicable with respect to claims and appeals filed on or after March 24, 2015, and, therefore, are not applicable in the present case. Id.  at 57,686.

Under the former regulations governing informal claims, any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155 (2014).  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155 (2014).

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The basic facts in this case are not in dispute.  The Veteran initially filed a claim for service connection for PTSD and peripheral neuropathy in September 1996, and his claims were denied in a December 1996 rating decision.  With regard to his PTSD, the RO determined that the available medical evidence failed to demonstrate a diagnosis of PTSD, and the record failed to corroborate his alleged stressor.   With regard to his peripheral neuropathy, the RO determined that the available medical evidence failed to demonstrate a diagnosis of chronic peripheral neuropathy.  He filed a timely a notice of disagreement in February 1997, and a statement of the case was issued in February 1997; however, he did not file a substantive appeal or submit new and material evidence within the expiration of the appeal period.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  Under these circumstances, the Board finds that the December 1996 decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The Board has also considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claims for service connection for PTSD and peripheral neuropathy was received prior to the expiration of the appeal period stemming from the December 1996 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 

Thereafter, VA received the Veteran's petition to reopen his claim for service connection for PTSD on July 28, 2006.  The December 2010 rating decision on appeal granted service connection for PTSD, effective July 28, 2006, the date his petition to reopen his claim was received.  The December 2010 rating decision also granted service connection for peripheral neuropathy of the bilateral upper and bilateral lower extremities, effective September 28, 2009, the day of the VA examination that first diagnosed peripheral neuropathy of the bilateral upper and bilateral lower extremities.

First, the Board finds that there is no document of record that can be construed as an informal or formal claim for service connection for PTSD that was received after the final December 1996 denial, but prior to the receipt of the July 28, 2006, petition to reopen.  Moreover, there is no document of record that can be construed as an informal or formal claim for service connection for peripheral neuropathy of the bilateral upper and bilateral lower extremities that was received after the final December 1996 denial, but prior to September 28, 2009.

While, under the former provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the Court has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.  Thus, any record of VA treatment for PTSD or peripheral neuropathy, including any complaints of symptoms associated with peripheral neuropathy, prior to the receipt of the petition to reopen cannot constitute a request to reopen his claim for service connection.

With regard to the Veteran's peripheral neuropathy, in September 2009, he underwent a VA diabetes mellitus examination.  Upon examination, the examiner noted decreased sensation in the right upper extremity and bilateral lower extremities; however, sensation was intact in the left upper extremity.  He was diagnosed peripheral neuropathy with paresthesias and numbness in his fingers, legs, and feet.

Prior to that point, the evidence of record failed to demonstrate an actual diagnosed disability.  For example, in support of a claim for service connection for diabetes mellitus, the Veteran submitted an August 2006 physician's statement.  The treatment provider noted that diabetes had been diagnosed on May 19, 2006, and that there were associated renal complications; however, no neurological complications were noted, to include peripheral neuropathy.

In February 2007, the Veteran underwent a VA diabetes mellitus examination.  Despite his complaints of paresthesias, neurologic examination was normal, with normal motor strength and bulk in both his upper and lower extremities.  His vibratory sensation was intact, and light touch sensation was intact.

A May 2008 VA examination noted the Veteran's reported history of diabetic sensory neuropathy.  To confirm the presence of diabetic neuropathy, further testing was performed.  The examiner noted his complaint of numbness in his feet for twenty years.  Upon examination, motor tone, bulk, and strength were normal, and sensory examination was normal.  Electromyography testing, nerve conduction studies, F waves testing, and H reflexes testing were normal in both lower extremities.  The examiner concluded that there was no evidence of neuropathy, to specifically include peripheral neuropathy, myopathy, or radiculopathy.

VA treatment records from 2008 note that the Veteran did not suffer from neurologic symptomatology.  See, e.g., February 2008 VA Orthopedic Surgery Attending Note; March 2008 VA Nursing Transfer Summarization Note; September 2008 VA Primary Care H & P Note.

Importantly, the pertinent regulations specifically state that the effective date should be the date of a claim to reopen after a final disallowance or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  With regard to his PTSD, based on these regulations, the effective date has been appropriately assigned as the date his petition to reopen his claim for service connection was received after the final December 1996 rating decision.  With regard to his peripheral neuropathy, based on these regulations, the effective date has been appropriately assigned as the date entitlement arose after the final December 1996 rating decision, namely the day the Veteran was diagnosed with peripheral neuropathy of the bilateral lower and bilateral upper extremities.

While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by law from assigning effective dates prior to July 28, 2006, for the grant of service connection for PTSD, and prior to September 28, 2009, for the grant of service connection for peripheral neuropathy of the bilateral lower and bilateral upper extremities.  

Accordingly, the preponderance of the evidence is against effective dates prior to July 28, 2006, for the grant of service connection for PTSD, and prior to September 28, 2009, for the grant of service connection for peripheral neuropathy of the bilateral lower and bilateral upper extremities.  As such, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R.  § 3.102; Gilbert, supra.


ORDER

Service connection for a chronic liver disorder is denied.

An effective date prior to July 28, 2006, for the award of service connection for PTSD is denied.

An effective date prior to September 28, 2009, for the award of service connection for peripheral neuropathy of the right lower extremity is denied.

An effective date prior to September 28, 2009, for the award of service connection for peripheral neuropathy of the left lower extremity is denied.

An effective date prior to September 28, 2009, for the award of service connection for peripheral neuropathy of the right upper extremity is denied.

An effective date prior to September 28, 2009, for the award of service connection for peripheral neuropathy of the left upper extremity is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Claims for Higher Ratings  

The Board notes at the outset that there may be outstanding VA treatment records which contain information relevant to the Veteran's claims.  The AOJ most recently obtained VA treatment records dated through July 6, 2014.  In reviewing the records, the most recent mental health treatment record is a VA Social Work Note, dated December 30, 2011.  However, subsequent treatment records indicate continued mental health treatment.  See, e.g., April 2012 VA Primary Care Note; November 2012 VA Mental Health Telephone Encounter Note.
To ensure that there is an adequate record upon which to decide the Veteran's claims, a remand is necessary to obtain any VA mental health treatment records dated from December 30, 2011, as well as all VA treatment records dated from July 6, 2014, to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, he should be provided the opportunity to identify any additional private treatment records that are relevant to his claims, and to provide the necessary information in order for the VA to assist him in obtaining these potentially relevant records.  See 38 C.F.R. § 3.159(c) (2016).
When an increase in the level of a disability is at issues, the primary concern is the present level of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Veteran's most recent examination to assess the nature and severity of his service-connected PTSD and peripheral neuropathy of the bilateral upper and bilateral lower extremities was in September 2010 and October 2010, respectively.  However, the Veteran's VA treatment records indicate a possible worsening of these conditions.  See, e.g., October 2012 VA Primary Care Nursing Note; April 2012 VA Addendum.

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggerman v. Brown, 5 Vet. App. 281 (1993).  Not only is this last examination remote, but the record indicates that his condition may have worsened since the most recent VA examinations.

As such, the Board finds that more contemporaneous examinations are needed to fully and fairly evaluate his claims for higher ratings.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Claims for Service Connection

The Veteran claims entitlement to service connection for hypertension, a renal disorder, and skin neoplasms, all as due to exposure to herbicidal agents.  Alternatively, with regard to hypertension, he claims entitlement to service connection as secondary to his service-connected ischemic heart disease, diabetes mellitus, and PTSD.  With regard to a renal disorder, he claims entitlement to service connection as secondary to his service-connected ischemic heart disease and diabetes mellitus.

In the July 2013 remand, the Board directed the AOJ to give the Veteran proper VCAA notice of the information and evidence needed to substantiate a claim for service connection on a secondary basis.  The Board also directed the AOJ to obtain any outstanding VA treatment records, and to give him an opportunity to identify any pertinent private treatment records.  Finally, the Board directed the AOJ to schedule the Veteran for a VA examination(s) to address whether his claimed disabilities were directly related to his military service, to include his exposure to herbicidal agents, or whether such were secondary to his service-connected disabilities.  The Board requested a full rationale for any opinion offered.

With regard to skin neoplasms, to include seborrheic keratosis and melanocytic nevus, the Board asked the examiner to address whether such was related to his military service, to include his exposure herbicidal agents in general, or related to exposure to arsenic from Agent Blue, in particular.

With regard to hypertension, the Board asked the examiner to address whether his hypertension was related to his military service, to include exposure to herbicidal agents in general, or related to exposure to arsenic from Agent Blue, in particular.  Additionally, the Board asked the examiner to address the elevated systolic reading of 130 in June 1969.  Finally, the Board asked the examiner to address whether the Veteran's hypertension was secondary to his service-connected ischemic heart disease, diabetes mellitus, or PTSD.

With regard to any renal disorder, to include proteinuria diagnosed at the May 2008 VA examination, residuals of a urinary tract infection diagnosed in March 2008, and/or any other renal disorder, the Board asked the examiner to address whether any chronic disability was related to his military service, to include his exposure to herbicidal agents in general, or related to exposure to arsenic from Agent Blue, in particular.  Finally, the examiner was to address whether any kidney disorder was secondary to his service-connected ischemic heart disease or diabetes mellitus.  

In August 2015, the Veteran underwent new VA examinations.  He was diagnosed with seborrheic keratosis, hypertension, proteinuria, and a history of a urinary tract infection.  With regard to his seborrheic keratosis, the examiner opined that such was less likely than not related to the Veteran's exposure to herbicidal agents, including Agent Blue, while serving in the Republic of Vietnam.  The examiner noted that seborrheic keratosis was a very common benign condition; however, no further rationale was provided.

With regard to his hypertension, the examiner opined that such was less likely than not related to the Veteran's exposure to herbicidal agents, including Agent Blue, while serving in the Republic of Vietnam because hypertension has not been associated with herbicidal agents primarily.  The examiner also opined that the Veteran did not have a kidney or liver condition that could cause his hypertension.

With regard to any kidney condition, the examiner noted the Veteran's urinary tract infection and proteinuria in 2008.  The examiner then stated that his urinary tract infection was treated with antibiotics, and was resolved.  He also stated that proteinuria was demonstrated from July 2010 to June 2014, but that it had also resolved.  No opinion or rationale was provided as to the etiology of this diagnoses.

The Board finds that the August 2015 VA examinations did not comply with the July 2013 remand directives.  As noted above, with regard to the Veteran's seborrheic keratosis, the examiner merely noted that such was a common benign condition, and did not provide any further explanation as to why that condition was less likely than not related to his military service, to include his exposure to herbicidal agents.  In this regard, the Court has held that a medical examination report must not contain only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

With regard to his hypertension, although the examiner generally noted that hypertension has not been associated with exposure to herbicidal agents, the Board notes that service connection for a disability claimed as due to herbicide exposure may also be established by showing that a disability is, in fact, causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  It is unclear whether the examiner's general conclusion that hypertension has not been associated with herbicide exposure is based on a review of current medical literature, or simply on the fact that hypertension has not been listed by VA as a disability presumptively associated with herbicide exposure under 38 C.F.R. § 3.309(e).  Furthermore, the examiner failed to address the elevated systolic reading of 130 in June 1969 as requested in the June 2013 remand.  Finally, although the Board requested that the examiner address whether the Veteran's hypertension was secondary to his service-connected ischemic heart disease, diabetes mellitus, and/or PTSD, the examiner did not address this question.

Finally, with regard to the Veteran's urinary tract infection and proteinuria, the examiner merely noted that those conditions had resolved and, thus, did not provide an opinion.  However, in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Thus, even though his urinary tract infection and proteinuria may have resolved during the pendency of the appeal, these findings may still suggest the presence of a renal disability during the period under review.  Thus, an opinion is necessary to adequately resolve the Veteran's claim.

Because the August 2015 VA opinions do not adequately address the questions posed by the July 2013 remand directives, an addendum opinion is required.  See Stegall, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate any VA mental health treatment records dated from December 30, 2011, to the present, as well as any updated VA treatment records dated from July 6, 2014, to the present, with the claims file.

2.  Give the Veteran an additional opportunity to identify any outstanding pertinent evidence that has not already been associated with the claims file.  The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.

3. After obtaining all outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  The entire record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all current manifestations of his service-connected PTSD, as well as the impact that such has on his social and occupational functioning.

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.

4.  After obtaining all outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the current nature and severity of his service-connected peripheral neuropathy of the bilateral upper and bilateral lower extremities.  The entire record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all current manifestations of his service-connected peripheral neuropathy of the bilateral upper and bilateral lower extremities.  With regard to the lower extremities, the examiner should indicate whether there is complete or incomplete paralysis of the affected nerve and, if so, the examiner should describe the severity of the impairment as mild, moderate, moderately severe, or severe with marked muscular atrophy.  With regard to the Veteran's upper extremities, the examiner should indicate whether there is complete or incomplete paralysis of the affected nerve and, if so, the examiner should describe the severity of the impairment as mild, moderate, or severe.

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.

5.  After obtaining all outstanding records, return the claims file to the examiner who conducted the August 2015 VA examinations, if available.  The record and a copy of this Remand must be made available to the examiner.  If the August 2015 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the entire record, the examiner should address the following questions:

(a) Skin Disorder(s)-Is it at least as likely as not (i.e., a 50 percent or greater probability) that any skin disorder, to include seborrheic keratosis, had its onset during, or is otherwise related to, the Veteran's active duty service, to include his presumed exposure to herbicidal agents in general, and exposure to arsenic from Agent Blue in particular, while serving in the Republic of Vietnam?

(b) Hypertension -Is it at least as likely as not (i.e., a 50 percent or greater probability) that hypertension had its onset during, or is otherwise related to, the Veteran's active duty service, to include his presumed exposure to herbicidal agents in general, and exposure to arsenic from Agent Blue in particular, while serving in the Republic of Vietnam?  The examiner must address the significance, if any, of the elevated systolic reading of 130 in June 1969.

Furthermore, is it at least as likely as not (i.e., a 50 percent or greater probability) that hypertension was caused or aggravated beyond its natural progression by his service-connected ischemic heart disease, diabetes mellitus, and/or PTSD, to include the medications he takes for such?  In this regard, the Board emphasizes that causation and aggravation are two separate inquiries, and both must be answered.

(c) Renal Disorder -Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's urinary tract infection and proteinuria identified in 2008 is indicative of an underlying renal disability that existed at the time?  Even if so, and such disability resolved, is it at least as likely as not that any renal disorder existing since July 2006 had its onset during, or is otherwise related to, the Veteran's active duty service, to include his presumed exposure to herbicidal agents in general, and exposure to arsenic from Agent Blue in particular, while serving in the Republic of Vietnam?

Furthermore, is it at least as likely as not (i.e., a 50 percent or greater probability) that any kidney disorder, to include proteinuria or a urinary tract infection, was caused or aggravated beyond its natural progression by his service-connected ischemic heart disease and/or diabetes mellitus, to include the medications he takes for such?  In this regard, the Board emphasizes that causation and aggravation are two separate inquiries, and both must be answered.

A clearly-stated rationale for any opinion offered must be provided.

6.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


